Citation Nr: 1012834	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-16 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for 
chondromalacia of the patella of the right knee, currently 
evaluated as 10 percent disabling.

2.   Entitlement to an increased evaluation for 
chondromalacia of the patella of the left knee, currently 
evaluated as 10 percent disabling

3.  Entitlement to a rating in excess of 60 percent for 
service-connected tinea versicolor, from November 1, 2004.

4.  Entitlement to service connection for a back disability 
as secondary to service-connected knee disabilities.  

5.  Entitlement to service connection for a left hip 
disability as secondary to service-connected knee 
disabilities.  





REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from April 1987 to November 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  In May 2004, 
the RO denied entitlement to increased ratings for 
chondromalacia of the patella of the right and left knees, 
and service connection for a disorder manifested by left 
hip/back pain as secondary to service-connected bilateral 
knee disorders.  In August 2004, the RO reduced a 60 percent 
rating for tinea versicolor to 30 percent, effective from 
November 1, 2004.  In June 2008, the Board restored the 60 
percent rating which had been reduced.  In addition, the 
Board addressed the issue of an increased rating for tinea 
versicolor in order to establish whether the Veteran was 
seeking an increased rating or was satisfied with the 
restoration of the 60 percent rating.  The Veteran's 
representative subsequently listed it as an issue on appeal.  

The issue of entitlement to service connection for a left 
hip disability as secondary to service-connected knee 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's chondromalacia of the right knee does not 
cause limitation of flexion to 30 degrees or the functional 
equivalent thereof, limitation of of motion on extension or 
painful extension, lateral instability, or subluxation.  

2.  The Veteran's chondromalacia of the left knee does not 
cause limitation of flexion to 30 degrees or the functional 
equivalent thereof, limitation of of motion on extension or 
painful extension, lateral instability, or subluxation.

3.  The Veteran's tinea versicolor does not cause gross 
distortion or asymmetry of three or more features or paired 
sets of features; 6 or more characteristics of disfigurement 
of the head, face or neck; or systemic manifestations 
including fever, weight loss, or hypoproteinemia.

4.  The Veteran does not have a back disability which is 
etiologically related to his service-connected knee 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating chondromalacia of 
the patella of the right knee are not met. 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.59, 
4.71a, Diagnostic Codes (DCs) 5014, 5257, 5260, 5261 (2009).

2.  The criteria for an increased rating chondromalacia of 
the patella of the left knee are not met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.59, 
4.71a, DCs 5014, 5257, 5260, 5261 (2009).

3.  The criteria for a rating in excess of 60 percent tinea 
versicolor are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.118, DC 7899-7806 (2009).

4.  A back disability is not proximately due to, is not the 
result of, and was not aggravated by the Veteran's service-
connected knee disabilities.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310(a) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326. 

Prior to the initial adjudication of the claimant's claims, 
VCAA letters were sent in December 2003, January 2004, and 
June 2004.  He was subsequently issued additional VCAA 
notice in July 2008.  Cumulatively, the VCAA letters fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In particular, the VCAA 
notifications: (1) informed the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informed the claimant about the 
information and evidence that VA will seek to provide; and 
(3) informed the claimant about the information and evidence 
that the claimant is expected to provide.  

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's 
appeal.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that, for increased rating 
claims, notice provided to the Veteran under 38 U.S.C.A. 
§ 5103 need not be "veteran specific," and that VA is not 
required to notify the Veteran that he may submit evidence 
of the effect of his worsening disability on his daily life, 
nor is VA required to notify the Veteran of diagnostic codes 
that his disability may be rated under.  See Vazquez-
Flores/Wilson v. Shinseki, No. 2008-7150 (Fed. Cir., Sept. 
4, 2009).  The Board notes that the VCAA notices along with 
the statement of the case (SOC) and supplemental statement 
of the case (SSOC) provided information to the claimant 
relevant to the specific pertinent diagnostic codes.  Also, 
in addition, in a July 2008 letter, the section entitled 
"How VA Determines the Disability Rating," specifically 
cited to the impact on employment and described the types of 
evidence which would support the claim.  The claimant was 
also told that disability ratings range from zero to 100 
percent based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment.  

The Federal Circuit recently held that an SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34).  In this case, an SOC and SSOC have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims ("the Court") found that the evidence established 
that the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; 
and (2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment 
records, VA medical treatment records, identified private 
medical records, and Social Security Administration (SSA) 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in conjunction with his claims.  38 C.F.R. 
§ 3.159(c)(4).  The examinations are adequate as the 
examiner reviewed the pertinent history, examined the 
Veteran, discussed current symptoms, and provided rationale.  
Therefore, the examinations in this case are adequate upon 
which to base a decision.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The VA examination 
reports are thorough and supported by the record.  The 
records satisfy 38 C.F.R. § 3.326.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
light of the denial of the Veteran's claim, no disability 
rating or effective date will be assigned, so there can be 
no possibility of any prejudice to the Veteran under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this 
appeal.

Ratings

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 
4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are 
appropriate for an increased rating claim whenever the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the 
same injury, they should be compensated under different 
diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Knees

In December 2003, the Veteran asserted that his service 
connected knees had increased in severity, although he 
provided no indication as to what he meant by this 
statement.  The Veteran currently receives a 10 percent 
rating for each knee.  

In conjunction with the current claim for increased ratings 
for the knees, lay evidence was received from the Veteran's 
wife and friends which essentially indicated that the 
Veteran's knees would swell, his legs and feet would go 
numb, and he had problems arising.  It was noted that the 
Veteran's facial expressions showed that he was in pain.  
These individuals are competent to report what they 
observed.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As 
such, their statements have been taken into consideration in 
evaluating the current nature of the Veteran's bilateral 
knee disability.

VA treatment records from May 2003 note that the Veteran was 
complaining of knee pain, but it was noted that he walked 
without a limp, and the medical professional found that 
there was no knee instability. 

In February 2004, the Veteran was afforded a VA examination.  
The Veteran described having sharp, throbbing pain as well 
as weakness, stiffness, swelling, and heat.  The Veteran 
stated that he had instability or giving way and that he had 
fallen three days before this examination.  He also reported 
having periods of flare-ups with increased pain on 
weightbearing activities which were relieved with rest and 
pain medications.  The Veteran also stated that he used a 
brace and cane on occasion.  There were no periods of 
dislocation or recurrent subluxation.  There was no 
diagnosis of inflammatory arthritis or any constitutional 
symptoms.  The Veteran indicated that he had not worked for 
the past year.  

Physical examination revealed no bone or joint deformity of 
the right knee.  There was no swelling or effusion.  There 
was no redness or warmth.  The Q angle was approximately 7 
degrees.  There was loss of definition without severe 
atrophy present to the quadriceps.  The quadriceps 
circumference was 52.5 centimeters, the calf circumference 
was 43 centimeters.  The patella tracked poorly, tracking 
laterally.  There was pain with pressure against the patella 
and movement of the patellar.  However, lateral and medius 
stability was present; anterior and posterior drawer signs 
were negative for instability; and McMurray's sign was 
negative.  The Veteran reported having severe pain with 
range of motion and stability testing.  Motor strength was 
4/5.  With repetitive motion, there was increased pain and 
decreased strength.  The Veteran was unable to perform the 
squatting maneuver; but he was still able to demonstrate 
range of motion from zero to 115 degrees.  

Physical examination of the left knee revealed no bone or 
joints deformity.  There was 1+ swelling with mild effusion.  
There was no redness or warmth.  Q angle was approximately 4 
degrees.  There was no evidence of quadriceps wasting.  
Quadriceps circumference was 55.5 centimeters, calf 
circumference was 43 centimeters.  The patella tracked 
poorly, tracking laterally.  There was pain with pressure 
against the patella and movement of the patellar.  There 
were three linear and well-healed, non-adhered, surgical 
scars.  They measured 3 centimeters by .2 centimeters.  
Lateral and medius stability was present.  Anterior and 
posterior drawer signs were negative for instability.  
McMurray's sign was negative.  The Veteran reported having 
severe pain with range of motion and stability testing.  
Motor strength was 4/5.  With repetitive motion, there was 
increased pain and decreased strength.  The range of motion 
was zero to 98 degrees.  

The Veteran walked with a right antalgic gait.  X-rays of 
the right knee and left knee were performed as well as an 
MRI of the left knee.  The diagnosis was bilateral 
chondromalacia patella.  Arthritic changes of the right knee 
were noted.  

In March 2004 it was again noted that the Veteran ambulated 
without any gait disturbance.

In June 2004, VA records noted no gait disturbance.  
However, the Veteran did thereafter require three Hyalgan 
knee injections.  He also continued to report bilateral knee 
pain.  In February 2005, it was noted that he was taking 
Ultram and Flexeril.  That same month, the Veteran reported 
that he was experiencing weekly locking and giving way.  On 
examination there was no significant deformity or effusion, 
but there was crepitus on range of motion as well as a 
positive patellar grind.  There was no ligament instability.  
McMurray's was negative.  X-rays revealed no significant 
degenerative joint disease; the left knee was within normal 
limits.  In March 2005, it was suspected that the Veteran 
had a possible torn medial meniscus of the left knee.  
However, an April 2005 magnetic resonance imaging (MRI) was 
negative.  In April 2005, it was indicated that the 
Veteran's knee symptoms had not changed.  He again reported 
occasional locking and giving way.  However, the examiner 
indicated that the MRI revealed no abnormalities which 
correlated with his symptoms. 

At a personal hearing, the Veteran discussed his knee 
difficulties and indicated that he wears hard braces on each 
knee.  VA medical records also confirm that the Veteran 
wears knee braces.  October 2008 right knee x-rays were 
within normal limits.  

A biomedical evaluation yielded findings that the Veteran 
could benefit from wheel mobility to get around his office 
environment.  An SSA decision determined that the Veteran 
had the functional capacity consistent with the exertional 
and nonexertional demands of sedentary work.  

The Veteran's case was remanded by the Board in June 2008 
for the Veteran to be afforded a VA examination which was 
conducted in August 2009.  The Veteran related that his 
knees had become more painful with swelling.  He used knee 
braces and a cane for ambulation.  He indicated that his 
pain reached a 9 out of 10 on flare-ups, and was an 8 out of 
10 at other times.  He had undergone knee injections and 
medication as well as physical therapy for relief.  He 
stated that he had resigned from work due to his knees.  

Physical examination of the left knee revealed range of 
motion from zero to 140 degrees with no crepitus or pain on 
motion.  There was no increased pain or decreased range of 
motion with repetitive range of motion exercises.  There was 
no instability of the patella.  There was no apprehension 
sign.  There was no patellar grind or tenderness on the 
undersurface of the patella or around the medial or lateral 
joint line.  The Veteran had a stable anterior and posterior 
drawer test, a stable Lachman's test, and a negative 
McMurray's test.  X-rays were normal.  The impression was 
normal left knee.  

Physical examination of the right knee revealed range of 
motion from zero to 140 degrees with minimal crepitus and no 
pain on motion.  There was no increased pain or decreased 
range of motion with repetitive range of motion exercises.  
There was no instability of the patella.  There was no 
apprehension sign.  There was no patellar grind or 
tenderness on the undersurface of the patella or around the 
medial or lateral joint line.  There was no subluxation of 
the patella and he was stable to varus and valgus testing.  
The Veteran had a stable anterior and posterior drawer test, 
a stable Lachman's test, and a negative McMurray's test.  X-
rays revealed very mild degenerative changes.  The 
impression was very mild degenerative arthritis.  

In sum, the examiner indicated that the Veteran had some 
subjective complaints with regard to his knees, but there 
were no objective findings regarding the left knee and the 
x-rays were normal.  The examiner felt that the left knee 
disability had resolved.  With regard to the right knee, the 
Veteran mostly had some crepitus.  X-rays showed mild 
arthritis changes.  Regarding DeLuca, it was noted that it 
was feasible that the Veteran could have more pain and 
further loss of function after he had been on his feet all 
day long, but it was not feasible to attempt to express this 
in terms of additional limitations with any degree of 
medical certainty.  However, the examiner stated that there 
was only mild joint space narrowing that was suggestive of 
very mild degenerative arthritis, but it appeared that his 
patellofemoral syndrome had resolved.

The Board notes that assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case", Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one 
diagnostic code may be more appropriate than another based 
on such factors as an individual's relevant medical history, 
the current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must, however, 
be specifically explained.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).

The Veteran's 10 percent rating for the right knee has been 
assigned under Diagnostic Code 5099-5014.  However, the 10 
percent rating for the left knee has been assigned under 
Diagnostic Code 5020-5258.  Under Diagnostic Code 5020, 
synovitis, the rater is instructed to rate on limitation of 
motion of the affected parts as arthritis is rated.  38 
C.F.R. § 4.71a.  Similarly, the Veteran does not have a 
current diagnosis of synovitis, nor does he have dislocated 
semilunar cartilage as evidenced by the negative MRI in 
April 2005.  As such, the Veteran's 10 percent rating is 
more appropriately assigned under the same code as the right 
knee, Diagnostic Code 5099-5014, rather than under 
Diagnostic Code 5258.  

Arthritis due to trauma, confirmed by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5010.  Similarly, under Diagnostic Code 
5014, chondromalacia substantiated by X-ray findings is 
rated as degenerative arthritis.  Under Diagnostic Code 
5003, degenerative arthritis, when established by x-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joint or joints involved.

Diagnostic Code 5260 provides for a non-compensable 
evaluation where flexion is limited to 60 degrees; a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 
degrees; and 30 percent evaluation where flexion is limited 
to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a non-compensable rating is 
warranted where extension is limited to 5 degrees; a 10 
percent evaluation requires extension limited to 10 degrees; 
a 20 percent evaluation requires extension limited to 15 
degrees; a 30 percent evaluation requires extension limited 
to 20 degrees; a 40 percent evaluation requires extension 
limited to 30 degrees; and a 50 percent evaluation requires 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  A separate rating for limitation of extension and 
for limitation of flexion may be assigned.  VAOPGCPREC 9-
2004.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  The words "slight," "moderate" and "severe" are not 
defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "moderate" or "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6. 

In a precedent opinion, VA's General Counsel (GC) concluded 
that a Veteran who has arthritis and instability in his knee 
may receive separate ratings under Diagnostic Codes 5003 and 
5257.  See VAOPGCPREC 23-97.

GC has held that if a musculoskeletal disability is rated 
under a specific diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion may be applicable, the latter 
diagnostic code must be considered in light of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 VAOPGCPREC 9-98 (Aug. 14, 1998).  The 
Board notes that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
specify that a separate rating may only be assigned when 
there is arthritis and limitation of motion and/or painful 
motion.  Therefore, consideration must be given to whether 
separate ratings are warranted to reflect disability 
manifested by instability and subluxation as well as 
disability manifested by limitation of motion and/or painful 
motion or limitation of motion and/or painful motion on its 
own. 

A review of the VA examinations shows disparity with the 
range of motion findings.  However, even at the most limited 
measurements shown, the range of motion in the Veteran's 
knees greatly exceeded what was required for even a non-
compensable rating.  For example, at the 2004 examination, 
the range of motion in the Veteran's right knee was zero to 
115 degrees and zero to 98 degrees in his left knee, both of 
which easily exceed the 60 degrees limit on flexion that is 
required for a compensable rating.  Furthermore, at the 
recent 2009 examination, the Veteran demonstrated full range 
of motion on both sides without any pain on range of motion.  
Similarly, while the earlier clinical findings showed that 
each patella was painful and tracked poorly, the current 
findings with regard to the bilateral patellas are within 
normal limits.  Although the Veteran has reported bilateral 
instability of the knees, all stability testings and 
clinical findings have shown that the Veteran's knees are 
stable.  Also, no subluxation was demonstrated on any 
examination.  

The Veteran has been assigned a 10 percent rating for each 
knee.  The Board finds that an increased rating is not 
warranted for either knee.  Even considering the directives 
of DeLuca, the Veteran's flexion on range of motion testing 
at VA examinations has been limited, at worst, to 115 
degrees on the right and to 98 degrees on the left.  It is 
noted that the Veteran voiced some complaints of pain on 
range of motion testing at his earlier VA examination, but 
it was not shown that this pain functionally limited him to 
such a degree that his flexion was limited to 30 degrees or 
the functional equivalent thereof on either side, in order 
to warrant a higher 20 percent rating.  Furthermore, at his 
most recent examination in 2009, the examiner found no pain 
on range of motion testing.

The Veteran's VA examinations have not detected limitation 
of extension or painful extension; and, therefore, a 
separate ratings under Diagnostic Code 5261 is not warranted 
for either knee.  

Similarly, while the Veteran has complained about 
instability in his knees, the objective medical testing has 
repeatedly failed to substantiate such allegations of 
instability or subluxation.  These objective findings, which 
have been obtained on multiple occasions, are found to be 
more probative than are the Veteran's unsupported 
statements.  Therefore, separate ratings under Diagnostic 
Code 5261 or 5257 are not warranted for either knee.

In sum, the criteria for a rating in excess of 10 percent 
for either knee are not met on a schedular basis and the 
Veteran's claim is denied.  

Tinea Versicolor

In an April 1998 rating decision, service connection was 
granted for tinea versicolor and a 10 percent rating was 
assigned.  In an April 2003 rating decision, the 10 percent 
rating was increased to 50 percent effective August 29, 
2002, and a 60 percent rating effective August 30, 2002.  
The Veteran's disability rating was reduced in an August 
2004 rating decision; however, in June 2008, the Board 
restored the prior 60 percent rating.  

In conjunction with his current claim, the Veteran was 
afforded a VA examination in February 2004.  For his tinea 
versicolor, it was noted that the Veteran used a Selenium 
sulfide shampoo three times per week, but it did not work 
very well.  He indicated that the skin disorder was 
spreading.  He also received Diflucan of 400 milligrams per 
week.  He was experiencing severe itching and dryness.  He 
indicated that he was extremely self-conscious about the 
appearance of his skin and always wore a jacket or long 
sleeves.  During the summer, the itching was worse.  He used 
a humidifier in the house which seemed to decrease symptoms.  

Physical examination of the facial and scalp area revealed 
no hypopigmentation changes.  To the base of the skull, he 
had folliculitis-type lesions.  On his front torso, 
approximately 90 percent of his skin was involved with 
patchy hypopigmentation.  On the posterior back of the 
torso, there was also about 90 percent involvement with 
patchy hyperpigmentation consistent with tinea versicolor.  
On his right arm, there was patchy hyperpigmentation on 
approximately 45 percent of the arm and hands.  On his left 
arm, there was patchy hyperpigmentation on approximately 30 
percent of the arm.  There were no other areas of the body 
with patchy hyperpigmentation.  The percent of overall total 
body involvement was 39.15 percent.  Color photographs were 
taken and support the clinical findings.  The diagnosis was 
tinea versicolor.  

October 2004 VA treatment records noted that the Veteran had 
a hypopigmented macular rash with scaling over the upper 
body.  The diagnosis was tinea versicolor.  

The Veteran's case was remanded by the Board in June 2008 
for the Veteran to be afforded a VA examination which was 
conducted in August 2009.  Physical examination revealed a 
blotchy determatosis over his back, chest, arms, sides of 
the neck, and in the hair, which were all Woods lamp 
positive with yellow-green fluorescence.  There was some 
folliculitis in his scalp.  The total body surface involved 
was at least 55-60 percent, but the examiner did state that 
the skin condition appeared to be less severe than prior 
photographs indicated.  

Under Diagnostic Code 7806, a 60 percent rating is assigned 
when a skin condition covers more than 40 percent of the 
entire body or more than 40 percent of exposed areas, 
affected; or when constant or near-constant systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, is required during the past 12-month period.  The 
Veteran has been assigned this maximum rating.  

In order for a rating in excess of 60 percent to be 
warranted for skin disability, the Veteran would need to 
have gross distortion or asymmetry of three or more features 
or paired sets of features or 6 or more characteristics of 
disfigurement of the head, face or neck (Diagnostic Code 
7800).  Note 1 of Diagnostic Code 7800 states that the eight 
characteristics of disfigurement for purposes of evaluation 
are: (1) scar five or more inches in length; (2) scar at 
least one-quarter inch wide at widest part; (3) surface 
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc) in an area exceeding six square inches (39 sq. 
cm.); (7) underlying tissue missing in an area exceeding 6 
square inches (38 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.). Alternatively, the Veteran would have to show at least 
systemic manifestations, (i.e., fever, weight loss, and 
hypoproteinemia) as a result of his skin disability 
(Diagnostic Code 7817). 

At the outset, the Board notes that the Veteran's skin is 
not adherent to underlying tissue; there is no underlying 
tissue missing in an area exceeding 6 square inches (38 sq. 
cm.); and the skin is not indurated and inflexible in an 
area exceeding six square inches (39 sq. cm.).  

The evidence (including photographs, the Veteran's 
statements and medical examination) does not suggest that 
the Veteran's skin condition has caused gross distortion or 
asymmetry of three or more features or paired sets of 
features.  There is also no suggestion that the Veteran's 
skin condition has caused any systemic manifestations 
including fever, weight loss, or hypoproteinemia.  As such 
the evidence does not show that a rating in excess of 60 
percent is warranted on a schedular basis, and the Veteran's 
claim is therefore denied.

During the pendency of this appeal, the regulations 
pertaining to the evaluation of the skin were amended, 
effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) 
(presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (October 23, 2008)).  However, the new criteria do 
not provide a rating in excess of 60 percent.  Thus, 
consideration under these new provisions would not afford a 
higher rating for the Veteran's tinea versicolor.  

Conclusion for Ratings

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
this case, the preponderance of the evidence is against 
ratings in excess of 10 percent for either knee or a rating 
in excess of 60 percent for tinea versicolor.  

In denying the claims for higher ratings, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional 
case is said to include such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular 
schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. 
Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there 
is a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  

Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in 
this case does not show such an exceptional disability 
picture that the available schedular evaluation for the 
service-connected disabilities is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's disabilities with the established criteria found 
in the rating schedule for the disabilities shows that the 
rating criteria reasonably describes the Veteran's 
disabilities' level and symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for either 
his knees or his skin condition.  

The Veteran has argued that he has been unable to work as a 
result of his knees, but marked interference with employment 
has not been shown.  For example, the Social Security 
Administration (SSA) found that the Veteran was capable of 
employment.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

It is not disputed that the Veteran's knees cause some 
impairment in employment, but some interference with 
employment is contemplated by the rating schedule; and the 
record does not indicate that any of the Veteran's service-
connected disabilities on appeal cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability ratings 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  
Factors such as requiring periodic medical attention are 
clearly contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the manifestations of his service-
connected disabilities have resulted in unusual disability 
or impairment that has rendered the criteria and/or degrees 
of disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.

Service Connection

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
7 (1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a 
current disability exists and that the current disability 
was either caused by or aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Additionally, when aggravation of a nonservice-
connected disability is proximately due to or the result of 
a service connected condition, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-
52747 (Sept. 7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under 
the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and 
not due to the natural progress of the nonservice-
connected disease, will be service connected.  However, 
VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease 
or injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established 
by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created 
at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease 
or injury.  The rating activity will determine the 
baseline and current levels of severity under the 
Schedule for Rating Disabilities (38 C.F.R. Part 4) and 
determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, 
from the current level.  

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2009) (emphasis added)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  This analysis is not correct.  Rather, 
the overall intention of the amendment to 38 C.F.R. 
§ 3.310(b) was to implement the Allen decision, the amended 
38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements that must be satisfied before 
aggravation may be conceded and service connection granted.  
In addressing the imposition of this new evidentiary 
requirement, the regulatory comments cite to 38 U.S.C. § 501 
as the supporting authority, and not Allen.  See 71 Fed. 
Reg. 52,744-45 (Sept. 7, 2006).  A review of the regulatory 
comments make clear that, ultimately, it is the Veteran's 
responsibility to support his or her claim by providing 
evidence of the baseline level of severity, and that it is 
not enough merely that an examiner concludes that there is 
"aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  

However, in this case, the Veteran's claim was filed prior 
to the effective date of the revised regulation (October 10, 
2006).  As such, the Board finds that the prior version of 
the regulation is more advantageous to the Veteran and 
should be applied.  When a regulation changes and the former 
version is more favorable, VA can apply the earlier version 
of the regulation for the period prior to, and after, the 
effective date of the change.  See generally, Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) competent evidence of a nexus between 
the service-connected disease or injury and the current 
disability.  See Wallin.  

The existence of a current disability is the cornerstone of 
a claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Court has stated in Clyburn v West, 12 Vet. App. 296, 
301 (1999), that continued complaints of pain after service 
do not suffice to establish a medical nexus, where the issue 
at hand is of etiology, and requires medical opinion 
evidence.  Pain cannot be compensable in the absence of 
proof of an in-service disease or injury to which the 
current pain can be connected by medical evidence.  Pain, 
alone, however, without a diagnosed or identifiable 
underlying condition, is not a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), vacated in part, appeal dismissed in 
part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (dismissing challenge to the issue whether 
pain, alone, can be considered a disability). 

In the absence of proof of a present disability, there can 
be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143- 44 (1992).  

The Veteran contends that his service connected knee 
problems have caused him to develop a lower back disability.

In this case, the Veteran complains of back pain.  In a 
December 2003 statement, his wife indicated that his back 
caused pain and stiffness.  In addition, a friend indicated 
that the Veteran walks in a hunched over position.  

In January 2004, the Veteran was involved in a motor vehicle 
accident .  Afterwards, he reported having pain in his back, 
neck, and head.  He continued to report pain and muscle 
spasms into February 2004, also indicating that he had 
sciatica.  The impression was soft tissue trauma with some 
muscle spasm.  A VA examiner noted that an MRI should be 
conducted.  In February 2004, the Veteran reported to a VA 
examination that he had mild to moderate pain of the lumbar 
spine.  The diagnosis was low back pain.  December 2004 x-
rays revealed a little increased lordosis, but were 
otherwise negative.  A January 2005 MRI of the lumbosacral 
spine was negative.  In April 2005, the Veteran reported to 
a private examiner that he had muscle spasms of his back.  
Thereafter, the Veteran continued to make back complaints.  
In April 2007, the Veteran was seen for back pain of three 
weeks duration and it was noted that he had paraspinal 
spasms.  It was indicated that he had acute back pain.  
However, October 2008 x-rays were normal.  

The Board previously noted in the June 2008 remand that the 
Veteran had documented pertinent complaints of back pain and 
asserted that that the back pain was secondary to service-
connected bilateral knee disabilities.  In addition, he 
maintained that a VA physician related these complaints to 
his service-connected knee disabilities.  The Veteran is 
competent to report continuous back pain and his wife and 
friend are competent to report what they observed.  See 
Layno v. Brown; see also Barr v. Nicholson, 21 Vet. App. 303 
(2007); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 
14, 2009).  

The Federal Circuit has held that lay evidence is one type 
of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  See Barr. 

With regard to credibility, the Board finds that the Veteran 
is credible in his report of back pain.  However, the matter 
of a diagnosis of an underlying back disability requires a 
complex medical assessment.  Although the Veteran is 
competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, the 
Veteran is not competent to provide evidence as to more 
complex medical questions.  See Woehlaert v. Nicholson, 21 
Vet. App. 456, 462 (2007).

Given the Veteran's complaints of back pain and his 
allegation that his service connected knee disabilities 
caused a back disability, the Board remanded the Veteran's 
claim to obtain a medical opinion of record.  

In August 2009, this examination was conducted after the 
claims file was reviewed.  The Veteran reported that he did 
not recall any specific back injury.  The Board notes that 
this statement was inaccurate as the Veteran did report a 
back injury after the aforementioned motor vehicle accident.  
Physical examination was then performed and x-rays were 
taken.  The examiner indicated that the physical examination 
was normal.  The x-rays also yielded normal findings.  In 
addition, an MRI was noted to be normal.  The examiner 
concluded that the Veteran's lumbar spine was normal and no 
back disability was diagnosed.  As such, a lumbar spine 
disability could not be related to pathology of the knees.  
The Board attaches significant probative value to this 
opinion, as it is well reasoned, detailed, consistent with 
other evidence of record, and included an access to the 
accurate background of the Veteran.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the 
thoroughness and detail of the opinion.).  The VA examiner 
reviewed the pertinent history, thoroughly examined the 
Veteran, was requested to consider specific questions posed 
by the Board, and answered those inquiries.  

The VA examination report is more probative than the 
assertions of the Veteran and the lay persons.  The VA 
examiner possesses medical expertise and reviewed clinical 
and diagnostic findings.  The examiner concluded that there 
is no underlying back pathology which is related to service-
connected knee disabilities.  The Veteran is competent to 
report back pain, but his opinion and the other lay opinions 
regarding the underlying pathology is not as probative as 
the VA examiner's opinion that there is no underlying 
pathology or diagnosis for his complaints.  Absent a current 
diagnosis, service connection is not warranted.

Accordingly, service connection for a back disability, to 
include as secondary to service-connected knee disabilities, 
is denied.  



ORDER

A higher evaluation for chondromalacia of the patella of the 
right knee is denied.

A higher evaluation for chondromalacia of the patella of the 
left knee is denied. 

A higher evaluation for tinea versicolor is denied.

Service connection for a back disability as secondary to 
service-connected knee disabilities is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

With regard to the issue of service connection for a left 
hip disability as secondary to service-connected knee 
disabilities, the Board's June 2008 Remand instruction were 
not followed in their entirety.  The Board requested that 
the Veteran be afforded an orthopedic examination.  In 
pertinent part, the Board indicated that the examiner should 
state (A) whether a disability manifested by left hip pain 
is found to be present, and, if so, the examiner was asked 
to provide an opinion as to whether it is at least as likely 
as not (50 percent probability or greater) that it was 
caused by the Veteran's service-connected bilateral knee 
disabilities.  The examiner was also requested to state (B) 
whether it is at least as likely as not that some 
quantifiable component of any disability manifested by left 
hip represents an increase beyond normal progress as a 
result of his service-connected knee disabilities.  If such 
aggravation is found present, the examiner should address 
the following medical issues: (1) The baseline 
manifestations of the Veteran's disability manifested by 
left hip pain found present prior to aggravation; (2) The 
increased manifestations which, in the examiner's opinion, 
are proximately due to the service-connected knee 
disabilities based on medical considerations; and (3) The 
medical considerations supporting an opinion that increased 
manifestations of disability manifested by left hip pain are 
proximately due to the service-connected knee disabilities.

On examination in August 2009, the examiner concluded that 
the Veteran's left hip greater trochanteric bursitis was not 
caused by his knee disabilities, but he did not specifically 
provide an opinion regarding aggravation.  In light of the 
foregoing, further action is necessary in this case, in 
accordance with the previous Board remand directives.  
However, since the Veteran's claim was received before the 
revisions to aggravation were made, the baseline level of 
severity need not be indicated.  See Stegall v. West, 11 
Vet. App. 268 (1998) (as a matter of law, a remand by the 
Board confers on the Veteran the right to compliance with 
the remand orders).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Return the claims file to the 
examiner who conducted the August 2009 
VA examination for a medical addendum.  
If that examiner in unavailable, another 
VA examination should provide the 
opinion as to the following inquiry:

The examiner should provide an 
opinion as to whether it is more 
likely than not, less likely than 
not, or at least as likely as not, 
that any current left hip 
trochanteric bursitis disability is 
permanently aggravated by the 
Veteran's service-connected knee 
disabilities.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

2.  The AMC should review the medical 
opinion obtained above to ensure that the 
remand directives have been accomplished.  
If all questions posed are not answered or 
sufficiently answered, AMC should return the 
case to the examiner for completion of the 
inquiry.  

3.  The AMC should then readjudicate the 
remaining claim on appeal in light of all of 
the evidence of record.  If the issue 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


____________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


